          Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 1 of 26 Page ID #:1



 Ao 9i ~Re~. i tisz~                                       CRIMINAL COMPLAINT
                                                                                                         ORIG{I~~L
              UNITED STATES DISTRICT COURT                                           CENTRAL DISTRICT OF CALIFORNIA

                                                                              DOCKET NQ
                  UNITED STATES OF AMERICA                                                ~ e~~ O
                             v.                                                                ~
                      ALBERTO MOLINA                                          c~GisT~a~°s c.as   FILED
                                                                                                                         ~~URT
                                                                                                 CLERK. U_S. G1S?~~CT


                               Complaint for violation of Title 21, United States Cod            Se tio~~l ~a~1~j019

  NAME OF MAGISTRATE JUDC'E                                                                       ENTi;A1- D4~;~~r r   ~'~i~
                                                                                                                           DEPUTY _;
                                                                              UNITED STAT
  THE HONORABLE JOHN E. MCDERMOTT                                             MAGISTRATE JUDGE                Los Angeles, California

  DATE OF OFFENSE                                 PLACE OF OFFENSE            ADDRESS OF ACCUSED (IF KNOWN)

  August 15, 2019                                 Los Angeles County

  COMPLAINANT'S STATEMENT OF FACTS CONS"1'ITUTING THE OFFENSE OR VIOLATION:

                                                                 [21 U.S.C. § 841(a)(1)]

     On or about August 15, 2019, in Los Angeles County, within the Central District of California, defendants ALBERTO MOLTNA
  knowingly possessed with intent to distribute a controlled substance.




  BASS OF COMPLAINANT'S CEIARGE AGALNST THE ACCUSED:

            (See attached affidavit which is incorporated as part of this Complaint)

  MATERIAL WI"CI~IESSES IN RELATION TO THIS CHARGE: N~A


                                                            SIGNATURE OF COMPLAINANT
  Being duly sworn, I declare that the
                                                            ANTHONY BLISS
  foregoing is true and correct to the
  best of my knowledge.                                     oFF~c~A~ TITLE
                                                            Special A ent, Drug Enforcement Administration
  Sworn to before me and subscribed in my presence,

  s~GNa~rUa~o          GisTRaTE.ru~cE~~,                                                                          ~ATe

                                ~~                                                                                ~                ~ 1
"' See F der 1 Rulcs of Criminal Procedure 3 and 54              ~           ~ I                                       ~       ~
AUS         atthew J. Jacobs 213-894-2213             REC: Detention
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 2 of 26 Page ID #:2




                                  AFFIDAVIT

 I, Anthony Bliss, being duly sworn, declare and state as

 follows:

                        I.    PURPOSE OF AFFIDAVIT

      1.      This affidavit is made in support of a criminal

 complaint against Alberto Molina (~~ALBERTO") for a violation of

 21 U.S.C. ~ 841(a)(1)       Possession with Intent to Distribute a

 Controlled Substance.

      2.      This affidavit is also made in support of an

 application for a warrant to search three digital devices in the

 custody of the Drug Enforcement Administration (~~DEA") in Los

Angeles, California, (collectively, the ~~SUBJECT DEVICES") as

described more fully in Attachment A.

      3.      The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. ~ 841(a)(1) (possession with intent to distribute

controlled substances) and 21 U.S.C. ~ 846 (conspiracy and

attempt to distribute controlled substances) (the ~~Subject

Offenses"), as described more fully in Attachment B.

Attachments A and B are incorporated herein by reference.

      4.      The facts set forth in this affidavit are based upon

m y personal observations, my training and experience, and

information obtained from various law enforcement personnel and

 witnesses.     This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

search warrant, and does not purport to set forth all of my

 knowledge of or investigation into this matter.       Unless
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 3 of 26 Page ID #:3




 specifically indicated otherwise, all conversations and

 statements described in this affidavit are related in substance

 and in part only.

                       II. BACKGROUND OF AFFIANT

      5,    I am a Special Agent (~~SA") with the DEA in the Los

 Angeles Field Division located in Los Angeles, California.           I

 have been so employed since April 2015.      I have attended the DEA

 Training Academy in Quantico, Virginia, where I received

 specialized training in investigating violations of the

 Controlled Substances Act.     I have also been involved in

 numerous DEA investigations into drug trafficking, many of which

 have arisen out of the work in the Los Angeles Field Division.

Prior to my employment with the DEA, I served as a U.S. Border

Patrol Agent for approximately eight years.        During my career

there, I was involved in numerous drug-related arrests.         I also

interviewed numerous witnesses and suspects regarding drug-

related activities.

      6.    Based on my training and experience, I am familiar

with the methods of operation of drug traffickers, including the

importation, exportation, distribution, transportation, and

storage of controlled substances, as well as the collection of

money proceeds of drug trafficking and methods of money

laundering used to conceal the nature of the proceeds.         I am

also familiar with and have used a wide variety of investigative

techniques, including the development of cooperating sources,

source debriefings, witness interviews, suspect interviews,




                                       2
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 4 of 26 Page ID #:4




 physical surveillance, telephone toll analysis, and wire

 surveillance.

                    III. SUMMARY OF PROBABLE CAUSE

      i.    On August 7, 2019, Ricardo Molina-Carranza (~~MOLINA")

 sold approximately two pounds of methamphetamine to a

 confidential informant (the ~~CI")        MOLINA delivered the drugs

 to the CI in a white Toyota Sedan registered to ALBERTO

 (~~ALBERTO's Vehicle")     The Honorable John E. McDermott, United

 States Magistrate Judge authorized a complaint alleging that

 MOLINA had possessed a controlled substance with intent to

 distribute in violation of 21 U.S.C. ~ 841.

      8.    MOLINA then agreed to sell the CI methamphetamine and

fentanyl pills.     On August 15, 2019, MOLINA drove a blue truck

 ("MOLINA's Vehicle") to meet the CI and said that another person

 would deliver the drugs.     ALBERTO later arrived to meet the CI

in ALBERTO's Vehicle with approximately seven pounds of

methamphetamine and approximately three pounds fentanyl pills.

 Law enforcement arrested MOLINA and ALBERTO and found the

 SUBJECT DEVICES in MOLINA's Vehicle.

                    IV. STATEMENT OF PROBABLE CAUSE

      9.    Based on my review of law enforcement reports,

 conversations with other law enforcement agents, and my own

 knowledge of the investigation, I am aware of the following:




                                       3
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 5 of 26 Page ID #:5




         A.      The CI Talks to a Mexican Drug Trafficking Broker

         1 Q.    In July 2019, the CI told DEA agents that the CI knew

 a drug trafficking organization willing to sell the CI drugs.l

 According to the CI, the CI spoke to a drug broker (the

 ~~broker") for the drug trafficking organization, which was in

 Mexico.        The broker provided the CI a phone number, 714-586-

 2600.     On July 20, 2019, the CI called that number and the man

 at that number said he could sell the CI two pounds of

 methamphetamine.        The calls are recorded and in the Spanish

 language.        An agent who is fluent in the English and Spanish

 language translated the calls to me in the English language.

      B.         The CI Contacts MOLINA

      11.        According to the CI, the broker gave the CI another

 phone number, 619-672-6270 (~~MOLINA's Number"), to purchase two

 pounds of methamphetamine.        On August 6, 2019, the CI called

 MOLINA'S Number and spoke with an individual later identified as

 MOLINA.        MOLINA said he would sell the CI two pounds of

methamphetamine for $4,000.         The CI and MOLINA agreed to meet in

 the San Pedro, California area on August 7, 2019 to conduct the

 drug transaction.        The CI agreed to text MOLINA once the CI was

 at a meeting location.       The calls are recorded and in the

 Spanish language.       An agent who is fluent in the English and

Spanish language translated the calls to me in the English

language.




      i To the best of my knowledge, the CI has been working with
 the DEA since 2006 in exchange for financial compensation. The
 CI has a criminal history involving drug possession.
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 6 of 26 Page ID #:6




      C.    MOLINA Sells Two Pounds of Methamphetamine to the CI
            on August 7, 2019 in ALBERTO's Car

      12,    On August 7, 2019, the CI drove to the parking lot of

 a Target store in San Pedro to conduct a drug transaction with

MOLINA.     Prior to the meeting, law enforcement officers searched

the CI and the CI's car and did not find any drugs.         Law

enforcement officers provided the CI with $4,000 and placed an

audio and video recording device on the CI.

      13.   According to the law enforcement conducting

surveillance, at approximately 4:00 P.M., the CI arrived at the

parking lot of the Target.      The CI texted his/her location to

MOLINA at MOLINA's Number.      At approximately 4:40 P.M.,

surveillance units saw MOLINA arrive at the Target parking lot

driving a white Toyota sedan, bearing California license plate

8AAH041, ALBERTO's Vehicle.      MOLINA was the sole occupant of

ALBERTO's Vehicle.

      14,   Based on a search of California Department of Motor

Vehicles' (~~DMV") records, a law enforcement officer learned and

told me that ALBERTO's Vehicle is registered to an ALBERTO at

14022 Coteau Drive, Apt. 904, Whittier, CA.        Based on my review

of MOLINA's California driver's license, I learned that MOLINA

reported the same address as his residence to the DMV.

      15,   The surveillance team saw the CI enter the front

passenger side of ALBERTO's Vehicle.       According to the CI, once

inside ALBERTO's Vehicle, the CI recognized MOLINA's voice as

the person who arranged to sell two pounds of methamphetamine

for $4,000 on MOLINA's Number.      Inside ALBERTO's Vehicle, MOLINA




                                       5
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 7 of 26 Page ID #:7




 gave the CI a white plastic bag containing two clear vacuum-

 sealed bags of a white substance.      The CI believed the white

 substance to be the two pounds of methamphetamine.        The CI then

 gave MOLINA $4,000.    According to the CI, the white plastic bag

 was on the front-passenger-seat floor of ALBERTO's Vehicle.

      l~,   At approximately 4:48 P.M., law enforcement conducting

 surveillance saw the CI get out of ALBERTO's Vehicle and walk

 towards his/her vehicle.     While the CI drove away from the

 Target parking lot, DEA SAs Matthew Lozowski, Jordan Lester, and

 I followed the CI to a separate location.       Once we arrived at

the separate location, DEA SA Lozowski and I took custody of the

 white plastic bag MOLINA gave the CI and found two clear vacuum-

sealed bags.    Because the vacuum-sealed bags were clear, I saw

 white crystalline substance inside the two vacuum-sealed bags.

Because exposure to certain controlled substances can be

dangerous even in very small amounts, I did not field-test the

contents of the bags.     However, based on my training and

experience, my knowledge of the investigation, and on the

appearance of the contents of those two bags, I believe the

white crystalline substance is the methamphetamine that MOLINA

agreed to sell and sold to the CI.

      17.   Later that day, I placed the two vacuum-sealed bags on

a scale and saw that the bags and its contents weighed

 approximately 981.1 grams, which is approximately two pounds.

T he next day, I sent the vacuum-sealed bags to the DEA Southwest

Laboratory for analysis.      Laboratory results are pending.
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 8 of 26 Page ID #:8




      18,   On August 7, 2019, law enforcement officers maintained

 aerial and land surveillance on the ALBERTO's Vehicle as it

 drove away from the Target parking lot.      At approximately 4:55

 P.M., at the request of DEA, a Los Angeles Police Department

 (~~LAPD") patrol unit saw that ALBERTO's Vehicle did not have a

front license plate and stopped ALBERTO's Vehicle.         The driver

of the vehicle presented the LAPD officers with a California

 Driver's License that identified him as MOLINA.

      19.   I reviewed MOLINA's California Driver's License

photograph and I reviewed the audio-video recording of the

August 7, 2019 drug transaction.      The audio-video recording

depicts MOLINA as the individual who sold the CI the

methamphetamine for $4,000.

      20.   On August 14, 2019, the Honorable John E. McDermott,

United States Magistrate Judge, authorized a complaint charging

MOLINA with a violation of 21 U.S.C. ~ 841(a)(1) (Possession

with Intent to Distribute a Controlled Substance) and search

warrants for ALBERTO's Vehicle, MOLINA's person, and the

residence located at 14022 Coteau Drive, Apt. 904, Whittier, CA.

On August 15, 2019, law enforcement officers executed the search

warrants.    Law enforcement seized two cellular telephones from

ALBERTO's Vehicle.     Law enforcement did not seize anything from

the residence located at 14022 Coteau Drive, Apt. 904, Whittier,

CA.




                                       7
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 9 of 26 Page ID #:9




        D.    MOLINA Plans to Sell Additional Methamphetamine and
              Fentanyl Pills to the CI

        21_    From August 7, 2019 to August 14, 2019, the CI and

 MOLINA negotiated another drug transaction over MOLINA's Number.

 MOLINA agreed to sell 20 pounds of methamphetamine and 5,000

 fentanyl pills to the CI.     According to the CI, MOLINA priced

 one pound of methamphetamine at $1,700 and one fentanyl pill at

 $10.    MOLINA agreed to sell the 20 pounds of methamphetamine and

 5,000 fentanyl pills to the CI on August 15, 2019 in the San

 Pedro area.     The CI would contact MOLINA once the CI chose the

 location.

        22~   On August 14, 2019, the CI called MOLINA to confirm

 that the drug transaction would go forward on August 15, 2019 in

 the early afternoon.     MOLINA confirmed.    The CI agreed to

 contact MOLINA on August 15, 2019, once the CI chose a location

 in San Pedro.

        E.    MOLINA and ALBERTO Sells Methamphetamine and Fentanyl
              Pills to the CI on August 15, 2019

        23,   On August 15, 2019, the CI drove to the parking lot of

 the San Pedro Fish Market and Restaurant (the ~~Fish Market") in

 San Pedro to conduct the second drug transaction with MOLINA.

 Prior to the meeting, law enforcement officers searched the CI

 and the CI's car and did not find any drugs.       Law enforcement

 officers placed an audio and video recording device on the CI.

        24,   According to the law enforcement conducting

 surveillance, at approximately 12:45 P.M., the CI arrived at the

 parking lot of the Fish Market.      The CI texted his/her location

 to MOLINA.     At approximately 1:14 P.M., surveillance units saw




                                       3
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 10 of 26 Page ID #:10




  MOLINA arrive at the Fish Market parking lot driving MOLINA's

  Vehicle.   MOLINA was the only person in MOLINA's Vehicle.       Based

  on a search of DMV records, I learned that MOLINA's Vehicle is

  registered to Estanisiada Carranza de Motina at 10750 Inez

  Street, Whittier California.

       2~.    The surveillance team saw the CI enter the back

  passenger side of MOLINA's Vehicle.      According to the CI, once

 inside MOLINA's Vehicle, MOLINA said the drugs would be coming

 from another person.

       26.   At approximately 1:42 P.M., law enforcement conducting

 surveillance saw ALBERTO arrive at the Fish Market parking lot

 driving ALBERTO's Vehicle.      ALBERTO parked near MOLINA's

  Vehicle, got out of his vehicle, and walked towards the driver's

 side window of MOLINA's Vehicle.      The surveillance team saw

 ALBERTO and MOLINA talking through the window and saw ALBERTO

 leave the Fish Market parking lot in ALBERTO's Vehicle.

       27~   Law enforcement officers maintained surveillance on

 ALBERTO's Vehicle and saw ALBERTO's Vehicle drive to various

 locations, but lost sight of ALBERTO's Vehicle at approximately

 3:45 P.M.    Eventually, at approximately 4:26 P.M., ALBERTO came

 back to the Fish Market parking lot driving ALBERTO's Vehicle.

 ALBERTO was the sole occupant.

       2~.   According to the CI, when ALBERTO arrived, MOLINA told

 the CI to go to ALBERTO's Vehicle to get the drugs.         The

 surveillance team conducting surveillance saw the CI get out of

  MOLINA's Vehicle and walk to the front passenger window of

  ALBERTO's Vehicle.    According to the CI, the CI saw a brown bag
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 11 of 26 Page ID #:11




  on the front-passenger-seat floor of ALBERTO's Vehicle.        Inside

  the brown bag, the CI saw several clear bags that contained

  white crystalline substance and blue pills.       According to the

  CI, ALBERTO opened the center console and took out another clear

  bag containing blue pills.     The CI believed the pills to be

  fentanyl and the white crystalline substance to be

  methamphetamine.    The CI took the bags, went back inside

  MOLINA's Vehicle, and placed the bags in the bed of MOLINA's

  Vehicle.

       29.   After the CI placed the bags in MOLINA's Vehicle, law

  enforcement officers drove towards them to initiate an arrest.

  ALBERTO remained at the Fish Market parking lot.       MOLINA drove

  away in MOLINA's Vehicle.

       30.   Law enforcement officers stopped MOLINA's Vehicle at

  Harbor Boulevard and Miner Street, near the Fish Market, and

  arrested MOLINA.    Law enforcement officers found the packages of

  white crystalline substance and blue pills in the bed of

  MOLINA's Vehicle.

       31_   Based on my review of the seized packages from

  MOLINA's Vehicle, I saw seven clear bags containing white

  crystalline substance and two clear bags containing blue pills.

  Because exposure to certain controlled substances can be

  dangerous even in very small amounts, I did not field-test the

  contents of the box.    However, based on my training and

  experience, my knowledge of the investigation, and on the

  appearance of the contents of the clear bags, I believe the

  white crystalline substance is the methamphetamine and the blue



                                        10
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 12 of 26 Page ID #:12




  pills are the fentanyl pills that MOLINA agreed to sell to the

  CI and that ALBERTO delivered to the CI.

       32.   Later that day, I placed the white crystalline

  substance on a scale and saw that the bags and its contents

  weighed approximately 7.2 pounds.      I placed the blue pills on a

  scale and saw that the bags and its contents weighed

  approximately three pounds.     The suspected methamphetamine and

 fentanyl are in the process of being sent to the DEA Southwest

  Laboratory for analysis.     Laboratory results are pending.

       33.   Law enforcement officers recovered two cellular phones

 inside ALBERTO's Vehicle and the SUBJECT DEVICES near the center

  console area inside MOLINA's Vehicle.

       34_   Based on a search of DMV records, I saw ALBERTO's

  California Driver's License photograph and it matched ALBERTO.

             V.   TRAINING AND EXPERIENCE ON DRUG OFFENSES

       35.   Based on my training and experience and familiarity

  with investigations into drug trafficking conducted by other law

 enforcement agents, I know the following:

             a.   Drug trafficking is a business that involves

  numerous co-conspirators, from lower-level dealers to higher-

 level suppliers, as well as associates to process, package, and

 deliver the drugs and launder the drug proceeds.        Drug

 traffickers often travel by car, bus, train, or airplane, both

 domestically and to foreign countries, in connection with their

 illegal activities in order to meet with co-conspirators,

  conduct drug transactions, and transport drugs or drug proceeds.




                                       11
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 13 of 26 Page ID #:13




             b.    Drug traffickers often maintain books, receipts,

  notes, ledgers, bank records, and other records relating to the

  manufacture, transportation, ordering, sale and distribution of

  illegal drugs.    The aforementioned records are often maintained

  where the drug trafficker has ready access to them, such as on

  their cell phones and other digital devices.

             c.    Communications between people buying and selling

  drugs take place by telephone calls and messages, such as e-

  mail, text messages, and social media messaging applications,

  sent to and from cell phones and other digital devices.        This

  includes sending photos or videos of the drugs between the

  seller and the buyer, the negotiation of price, and discussion

  of whether or not participants will bring weapons to a deal.          In

  addition, it is common for people engaged in drug trafficking to

  have photos and videos on their ce11 phones of drugs they or

  others working with them possess, as they frequently send these

  photos to each other and others to boast about the drugs or

 facilitate drug sales.

             d.    Drug traffickers often keep the names, addresses,

  and telephone numbers of their drug trafficking associates on

  their digital devices.    Drug traffickers often keep records of

  meetings with associates, customers, and suppliers on their

  digital devices, including in the form of calendar entries and

 location data.

             e.    Individuals engaged in the illegal purchase or

  sale of drugs and other contraband often use multiple digital

  devices.



                                       12
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 14 of 26 Page ID #:14




             VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

       36.   As used herein, the term ~~digital device" includes the

  SUBJECT DEVICES.

       37.   Based on my training, experience, and information from

  those involved in the forensic examination of digital devices, I

  know that the following electronic evidence, inter alia, is

  often retrievable from digital devices:

             a.   Forensic methods may uncover electronic files or

  remnants of such files months or even years after the files have

  been downloaded, deleted, or viewed via the Internet.        Normally,

  when a person deletes a file on a computer, the data contained

  in the file does not disappear; rather, the data remain on the

  hard drive until overwritten by new data, which may only occur

  after a long period of time.     Similarly, files viewed on the

  Internet are often automatically downloaded into a temporary

  directory or cache that are only overwritten as they are

  replaced with more recently downloaded or viewed content and may

  also be recoverable months or years later.

             b.   Digital devices often contain electronic evidence

  related to a crime, the device's user, or the existence of

  evidence in other locations, such as, how the device has been

  used, what it has been used for, who has used it, and who has

  been responsible for creating or maintaining records, documents,

  programs, applications, and materials on the device.        That

  evidence is often stored in logs and other artifacts that are

  not kept in places where the user stores files, and in places

  where the user may be unaware of them.      For example, recoverable




                                        13
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 15 of 26 Page ID #:15




  data can include evidence of deleted or edited files; recently

  used tasks and processes; online nicknames and passwords in the

  form of configuration data stored by browser, e-mail, and chat

  programs; attachment of other devices; times the device was in

  use; and file creation dates and sequence.

             c.    The absence of data on a digital device may be

  evidence of how the device was used, what it was used for, and

  who used it.     For example, showing the absence of certain

  software on a device may be necessary to rebut a claim that the

  device was being controlled remotely by such software.

             d.    Digital device users can also attempt to conceal

  data by using encryption, steganography, or by using misleading

  filenames and extensions.     Digital devices may also contain

  ~~booby traps" that destroy or alter data if certain procedures

  are not scrupulously followed.     Law enforcement continuously

  develops and acquires new methods of decryption, even for

  devices or data that cannot currently be decrypted.

       38,   Based on my training, experience, and information from

  those involved in the forensic examination of digital devices, I

  know that it is not always possible to search devices for data

  during a short period of time for a number of reasons, including

  the following:

             a.    Digital data are particularly vulnerable to

  inadvertent or intentional modification or destruction.        Thus,

  often a controlled environment with specially trained personnel

  may be necessary to maintain the integrity of and to conduct a

  complete and accurate analysis of data on digital devices, which



                                        14
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 16 of 26 Page ID #:16




  may take substantial time, particularly as to the categories of

  electronic evidence referenced above.

             b.    Digital devices capable of storing multiple

  gigabytes are now commonplace.     As an example of the amount of

  data this equates to, one gigabyte can store close to 19,000

  average file size (300kb) Word documents, or 614 photos with an

  average size of 1.5MB.

       39.    The search warrant requests authorization to use the

  biometric unlock features of a device, based on the following,

  which I know from my training, experience, and review of

  publicly available materials:

             a.   Users may enable a biometric unlock function on

  some digital devices.    To use this function, a user generally

  displays a physical feature, such as a fingerprint, face, or

  e ye, and the device will automatically unlock if that physical

  feature matches one the user has stored on the device.        To

  unlock a device enabled with a fingerprint unlock function, a

  user places one or more of the user's fingers on a device's

  fingerprint scanner for approximately one second.        To unlock a

  device enabled with a facial, retina, or iris recognition

  function, the user holds the device in front of the user's face

  with the user's eyes open for approximately one second.

             b.   In some circumstances, a biometric unlock

  function will not unlock a device even if enabled, such as when

  a device has been restarted or inactive, has not been unlocked

  for a certain period of time (often 48 hours or less), or after

  a certain number of unsuccessful unlock attempts.        Thus, the



                                        15
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 17 of 26 Page ID #:17




  opportunity to use a biometric unlock function even on an

  enabled device may exist for only a short time.       I do not know

  the passcodes of the devices likely to be found in the search.

             c.    The person who is in possession of a device or

  has the device among his belongings is likely a user of the

  device.    Thus, the warrant I am applying for would permit law

  enforcement personnel to, with respect to any device that

  appears to have a biometric sensor and falls within the scope of

  the warrant: (1) depress ALBERTO and MOLINA's thumb- and/or

  fingers on the device(s); and (2) hold the device s) in front of

  ALBERTO and MOLINA's face with his eyes open to activate the

  facial-, iris-, and/or retina-recognition feature.

       40.   Other than what has been described herein, to my

  knowledge, the United States has not attempted to obtain this

  data by other means.




                                        16
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 18 of 26 Page ID #:18




                              VII. CONCLUSION

       41.   For all of the reasons described above, there is

  probable cause to believe that ALBERTO MOLINA has committed a

  violation of 21 U.S.C. ~ 841(a)(1)        Possession with Intent to

  Distribute a Controlled Substance.        There is also probable cause

  that the items to be seized described in Attachment B wi11 be

  found in a search of the SUBJECT DEVICES described in

  Attachment A.




                                             ~~
                                         Anthony Bliss, Special Agent
                                         Drug Enforcement
                                         Administration

 Subs i~
       C  to and sworn before me
 this~~~ day of AUGUST, 2019.




 HQI~IORABLE JOHN E. MCDERMOTT
 Uv^;~TED STATES MAGISTRATE JUDGE




                                       17
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 19 of 26 Page ID #:19




                               ATTACfIMENT A

  PROPERTY TO BE SEARCHED

       The following digital devices (the ~~SUBJECT DEVICES"),

  seized on August 15, 2019 and currently maintained in the

  custody of the Drug Enforcement Administration in Los Angeles,

  California:

       1.     a silver Apple iPhone X;

       2.     an LG Model LG-H345 assigned international mobile

  equipment identification 354054-07-127902; and

       3.     a black TCL cellular phone bearing model number

  TLP024C1.




                                         i
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 20 of 26 Page ID #:20




                               ATTACFIMENT B

  I.   ITEMS TO BE SEIZED

       1.    The items to be seized are evidence, contraband,

  fruits, or instrumentalities of violations of 21 U.S.C.

  ~ 841(a)(1) (possession with intent to distribute controlled

  substances) and 21 U.S.C. ~ 846 (conspiracy and attempt to

  distribute controlled substances) (the ~~Subject Offenses"),

  namely:

             a.   Records, documents, programs, applications and

  materials, or evidence of the absence of same, sufficient to

  show call log information, including all telephone numbers

  dialed from any of the digital devices and all telephone numbers

  accessed through any push-to-talk functions, as well as all

  received or missed incoming calls;

             b.   Records, documents, programs, applications or

  materials, or evidence of the absence of same, sufficient to

  show SMS text, email communications or other text or written

  communications sent to or received from any of the digital

  devices and which relate to the above-named violations;

             c.   Records, documents, programs, applications or

  materials, or evidence of the absence of same, sufficient to

  show instant and social media messages (such as Facebook,

  Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

  SMS text, email communications, or other text or written

  communications sent to or received from any digital device and

  which relate to the above-named violations;




                                        i
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 21 of 26 Page ID #:21




             d.   Records, documents, programs, applications,

  materials, or conversations relating to the trafficking of

  drugs, including ledgers, pay/owe records, distribution or

  customer lists, correspondence, receipts, records, and documents

  noting price, quantities, and/or times when drugs were bought,

  sold, or otherwise distributed;

             e.   Audio recordings, pictures, video recordings, or

  still captured images related to the purchase, sale,

  transportation, or distribution of drugs;

             f.   Contents of any calendar or date book;

             g.   Global Positioning System ("GPS") coordinates and

  other information or records identifying travel routes,

  destinations, origination points, and other locations; and

             h.   Any SUBJECT DEVICE which is itself or which

  contains evidence, contraband, fruits, or instrumentalities of

  the Subject Offenses, and forensic copies thereof.

             i.   With respect to any SUBJECT DEVICE containing

 evidence falling within the scope of the foregoing categories of

 items to be seized:

                  i.    evidence of who used, owned, or controlled

  the device at the time the things described in this warrant were

  created, edited, or deleted, such as logs, registry entries,

  configuration files, saved usernames and passwords, documents,

 browsing history, user profiles, e-mail, e-mail contacts, chat

  and instant messaging logs, photographs, and correspondence;

                  ii.   evidence of the presence or absence of

  software that would allow others to control the device, such as



                                       ii
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 22 of 26 Page ID #:22




  viruses, Trojan horses, and other forms of malicious software,

  as well as evidence of the presence or absence of security

  software designed to detect malicious software;

                  iii. evidence of the attachment of other devices;

                  iv.     evidence of counter-forensic programs (and

  associated data) that are designed to eliminate data from the

  device;

                  v.      evidence of the times the device was used;

                  vi.     passwords, encryption keys, and other access

  devices that may be necessary to access the device;

                  vii. applications, utility programs, compilers,

 interpreters, or other software, as well as documentation and

 manuals, that may be necessary to access the device or to

  conduct a forensic examination of it;

                  viii.        records of or information about

 Internet Protocol addresses used by the device;

                  ix.     records of or information about the device's

 Internet activity, including firewall logs, caches, browser

 history and cookies, ~~bookmarked" or "favorite" web pages,

 search terms that the user entered into any Internet search

 engine, and records of user-typed web addresses.

       2.    As used herein, the terms ~~records," ~~documents,"

  ~~programs," ~~applications," and "materials" include records,

 documents, programs, applications, and materials created,

 modified, or stored in any form, including in digital form on

 any digital device and any forensic copies thereof.




                                       iii
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 23 of 26 Page ID #:23




  II.   SEARCH PROCEDURE FOR THE SUBJECT DEVICES

        3.     In searching the SUBJECT DEVICES (or forensic copies

  thereof), law enforcement personnel executing this search

  warrant will employ the following procedure:

               a.   Law enforcement personnel or other individuals

  assisting law enforcement personnel (the ~~search team") may

  search any SUBJECT DEVICE capable of being used to facilitate

  the above-listed violations or containing data falling within

  the scope of the items to be seized.

               b.   The search team will, in its discretion, either

  search each SUBJECT DEVICE where it is currently located or

  transport it to an appropriate law enforcement laboratory or

  similar facility to be searched at that location.

               c.   The search team shall complete the search of the

  SUBJECT DEVICE S) as soon as is practicable but not to exceed

  120 days from the date of issuance of the warrant.        The

  government will not search the digital device (s) beyond this

  120-day period without obtaining an extension of time order from

  the Court.

               d.   The search team will conduct the search only by

  using search protocols specifically chosen to identify only the

  specific items to be seized under this warrant.

                    i.   The search team may subject all of the data

  contained in each SUBJECT DEVICE capable of containing any of

  the items to be seized to the search protocols to determine

  whether the SUBJECT DEVICE and any data thereon falls within the

  scope of the items to be seized.      The search team may also



                                       iv
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 24 of 26 Page ID #:24




  search for and attempt to recover deleted, "hidden," or

  encrypted data to determine, pursuant to the search protocols,

  whether the data falls within the scope of the items to be

  seized.

                  ii.   The search team may use tools to exclude

  normal operating system files and standard third-party software

  that do not need to be searched.

                  iii. The search team may use forensic examination

  and searching tools, such as ~~EnCase" and ~~FTK" (Forensic Tool

  Kit), which tools may use hashing and other sophisticated

  techniques.

             e.   If the search team, while searching a SUBJECT

  DEVICE, encounters immediately apparent contraband or other

 evidence of a crime outside the scope of the items to be seized,

 the team shall immediately discontinue its search of that

 SUBJECT DEVICE pending further order of the Court and shall make

 and retain notes detailing how the contraband or other evidence

 of a crime was encountered, including how it was immediately

 apparent contraband or evidence of a crime.

             f.   If the search determines that a SUBJECT DEVICE

 does not contain any data falling within the list of items to be

 seized, the government wi11, as soon as is practicable, return

 the SUBJECT DEVICE and delete or destroy all forensic copies

 thereof.

             g.   If the search determines that a SUBJECT DEVICE

 does contain data falling within the list of items to be seized,
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 25 of 26 Page ID #:25




  the government may make and retain copies of such data, and may

  access such data at any time.

             h.   If the search determines that the SUBJECT DEVICE

  is (1) itself an item to be seized and/or (2) contains data

  falling within the list of other items to be seized, the

  government may retain the digital device and any forensic copies

  of the digital device, but may not access data falling outside

  the scope of the other items to be seized (after the time for

  searching the device has expired) absent further court order.

             i.   The government may also retain a SUBJECT DEVICE

  if the government, prior to the end of the search period,

  obtains an order from the Court authorizing retention of the

  device (or while an application for such an order is pending),

 including in circumstances where the government has not been

  able to fully search a device because the device or files

  contained therein is/are encrypted.

             j.   After the completion of the search of the SUBJECT

  DEVICE(S), the government shall not access digital data falling

  outside the scope of the items to be seized absent further order

  of the Court.

       4.    During the execution of this search warrant, law

  enforcement is permitted to (1) depress ALBERTO's and MOLINA's

  thumb- and/or fingers onto the fingerprint sensor of the SUBJECT

  DEVICES (only if the device has such a sensor), and direct which

  specific finger s) and/or thumb s) shall be depressed; and (2)

  hold the device in front of ALBERTO's and MOLINA's face with

  their eyes open to activate the facial-, iris-, or retina-



                                        vi
Case 2:19-mj-03384-DUTY Document 1 Filed 08/16/19 Page 26 of 26 Page ID #:26




  recognition feature, in order to gain access to the contents of

  any such device.    In depressing a person's thumb or finger onto

  a device and in holding a device in front of a person's face,

  law enforcement may not use excessive force, as defined in

  Graham v. Connor, 490 U.S. 386 (1989); specifically, law

  enforcement may use no more than objectively reasonable force in

  light of the facts and circumstances confronting them.

       5.    The special procedures relating to digital devices

  found in this warrant govern only the search of digital devices

  pursuant to the authority conferred by this warrant and do not

  apply to any search of digital devices pursuant to any other

  court order.




                                       vii
